Citation Nr: 0602843	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05 -11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for vertigo or a 
disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served 20 years in the Kansas Air National Guard 
with a periods of active duty from August 1983 to December 
1983, and from December 1990 to May 1991.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In November 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that the November 2004 rating decision denied 
service connection for the following disabilities:  PTSD, 
major depressive disorder, general anxiety disorder, and 
phobias; dizziness; neuralgia paresthetica of the right 
thigh; and endometriosis, hysterectomy.  In the veteran's 
Notice of Disagreement (NOD), she specifically noted her 
disagreement with the issues of PTSD and vertigo, and in a 
December 2004 statement, asked for a review of these issues 
as well as the issues involving right thigh and hysterectomy.  
The statement of the case issued in March 2005, however, 
listed the following issues:  PTSD, dizziness, neuralgia 
paresthetica of the right thigh, and 
endometriosis/hysterectomy.  On the VA Form 9, the veteran 
checked a box indicating that she wanted to appeal all of the 
issues listed on the statement of the case, but then made 
contentions related to the PTSD and vertigo issues only.  
And, at the video conference hearing in November 2005, it was 
clarified that these indeed were the two issues on appeal.  
Thus, the issues in appellate status are those listed above.

The issue of entitlement to service connection for vertigo or 
a disability manifested by dizziness is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have PTSD that is related to her 
military service, to include any period of inactive duty 
training (INACDUTRA).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, including in testimony provided in 
November 2005, that she suffers from PTSD resulting from an 
event during a May 2003 drill weekend in Topeka, Kansas (i.e. 
during INACDUTRA) in which the she experienced a verbal 
altercation with her commander and was in fear for her life 
when she thought that the commander might physically assault 
her.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  Active service also includes 
any period of INACDUTRA in which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training as well as authorized travel to or from 
such duty or service.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6.  

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  
Generally, and as applicable to this particular case, for 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance 
with DSM-IV; (2) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

As an aside, it is noted that VA General Counsel's Office has 
determined that under 38 U.S.C.A § 101(2) and (24), an 
individual who suffers from PTSD as a result of a sexual 
assault that occurred during inactive duty training may be 
considered disabled by an "injury" for purposes of section 
101(2) and (24).  See VAOPGCPREC 08-2001 (February 26, 2001).

In this regard, the veteran submitted a November 2004 paper 
copy of an electronic mail message from a Msgt. RDH in which 
he noted that during the weekend of the air show (apparently 
the above-referenced May 2003 period of INACDUTRA) he was 
sitting next to Major B's office when he heard Major B 
yelling at the veteran and the veteran crying.  In addition, 
the veteran submitted an undated statement from SMSgt. DLG in 
which he noted that on May 11, 2003, he and the veteran 
requested to have a meeting the Maintenance Operations Flight 
Commander, Major B.  He related that they proceeded to the 
Major's office and that after some discussion, began yelling 
at the appellant who began crying.  SMSgt. DLG also noted 
that Major B was yelling at both the appellant and SMSgt. 
DLG, calling them names and pounding on his desk.  

Further, the veteran submitted a November 2004 statement in 
which Tsgt. AW noted that he or she remembers hearing Major B 
screaming at the veteran and the veteran crying.  Tsgt. AW 
also stated that not long after that incident, the veteran 
went on medication to help deal with the stresses she had 
been going through.

During the November 2005 hearing, the veteran testified that 
during the drill weekend/air show in May 2003 there was an 
altercation and her superior officer "lost it" and started 
hitting and pounding things, and that she was afraid of a 
physical confrontation.  She related that in the days 
following this incident she was suicidal and had a nervous 
breakdown, and that she was subsequently diagnosed and 
treated for PTSD among other things.  She testified that some 
of her therapists and doctors have related PTSD to this May 
2003 incident.  The Board noted that at the beginning of the 
hearing, the veteran did make a reference to sexual 
harassment that started during basic training, but did not 
further provide testimony regarding this harassment.

The Board finds the above statements to be credible 
supporting evidence sufficient to satisfy 38 C.F.R. § 
3.304(f).  With respect to elements (1) and (2), a diagnosis 
of PTSD in accordance with DSM-IV and medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor, however, a review of the record in its 
entirety does not persuade the Board that the appellant 
developed PTSD as a consequence of the claimed stressor.  

In this regard, it is noted that private medical records 
dated in July 2003 note a history of sexual harassment at 
work for the previous two years and that in May 2003 the 
appellant was suicidal and had a nervous breakdown.  The 
diagnosis was PTSD delayed form, major depression, 
generalized anxiety.  However, the symptoms related to the 
PTSD, flashbacks and repetitive nightmares, were noted to be 
of an event which happened in 1998 when the veteran's son 
attempted to murder his infant son.  In this regard, it is 
noted that a July 1998 letter from Douglas Sheafor, M.D. is 
of record and reflects that the  had been seen in June 1998 
for panic attacks and other "emotional symptoms" 
(depression, confusion, insomnia, fatigue, loss of 
motivation) following this alleged attack by her son.  

An August 2003 letter from Ms. GGS, LSCSW, noted that she saw 
the appellant in psychotherapy April 1998 through August 1998 
shortly after the appellant's son had committed the crime and 
had been sent to prison.  Ms. GGS noted that at that time, 
the veteran was suffering from severe anxiety, PTSD-acute, 
and acute depression.  Ms. GGS noted that the appellant had 
recently returned to therapy with increased symptoms of PTSD, 
anxiety and depression.  Ms. GGS noted that the symptoms were 
apparently continuing to increase over time and were acutely 
precipitated by an angry exchange with a superior which left 
her feeling very tearful, depressed, and not sure what to do 
and that the appellant had thoughts of not wanting to be 
alive.  Again, however, the symptomatology associated with 
PTSD, troubling nightmares, was noted to be about the 
incident in which her son tried to kill his child.  The 
veteran also was noted to have increasing phobias which were 
almost to the level of disabling.  Ms. GGS noted that the 
veteran was quite depressed and had anxiety attacks, trouble 
sleeping, trouble concentrating and many phobias.  Most 
importantly, Ms. GGS noted that the veteran had just been 
told that her son was expecting another child and that this 
made the appellant feel frantic that her son may try to kill 
that child as well.  Ms. GGS noted as well that the veteran 
was preoccupied with these issues and had difficulty 
concentrating on other things.

A Narrative Summary from the Air National Guard dated in 
September 2003 noted that the veteran had recently been 
identified as having significant mental health issues which 
had rendered her suitability for duty questionable.  The 
Narrative Summary noted that in 1998 the veteran's son 
assaulted his infant son while living in her house and was 
subsequently convicted and spent time in prison for attempted 
murder, and that the veteran was seen at that time and 
treated for adjustment disorder with mixed emotions.  It was 
noted that he was started on medications by a psychiatrist 
and counseling through a social worker.  It was further noted 
that the veteran had been functioning reasonably well until 
she discovered that her son had a new girlfriend and was 
planning on having another child.  It was noted that the 
veteran had had increasing difficulty dealing with stressors 
and interpersonal issues in her work environment and that she 
had been recently seen by her psychiatrist and counselor who 
had submitted letters and work restrictions which rendered 
her fitness for duty questionable.  The veteran was diagnosed 
with PTSD, delayed; major depression, recurrent; generalized 
anxiety disorder, and phobia, unspecified.

While the Board sympathizes with the veteran in her belief 
that her PTSD was caused by the altercation between herself 
and her superior officer, the record lacks medical evidence 
of a causal nexus between the diagnosed PTSD and the claimed 
in-service stressor.  In fact, the medical evidence indicates 
that the veteran's psychiatric difficulty, to include PTSD, 
stems from the family crisis discussed above. 

Finally, it is noted that it is important to clarify the 
scope of service to which a determination of service 
connection may be attached.  The veteran's service from 
August 1983 to December 1983 and from December 1990 to May 
1991 is "active military, naval, or air service" to which a 
service-connection determination may be attached.  Her other 
service from 1983 to 2003, was not "active military, naval, 
or air service."  It was, instead, service in a National 
Guard unit that required periods of ACDUTRA (such as two-week 
training periods) and INACDUTRA (such as weekend drill 
periods).  In limited circumstances, noted above, service 
connection may be established disabilities resulting from for 
diseases or injuries incurred during such periods.

As discussed above, the veteran has indicated that the 
altercation between her and her superior officer happened 
during a drill weekend, which is considered INACDUTRA.  And, 
as noted above, the term "active military, naval, or air 
service" includes any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or during which an 
individual becomes disabled or dies that occurred during such 
training..  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  There is 
no provision in VA law, nor any interpretation of a VA law or 
regulation, that provides that the incident described above 
constitutes an injury for VA purposes (as, for example, a 
sexual assault does, see VAOPGCPREC 08-2001 (February 26, 
2001) (noted above)).  

Therefore, any consequences proceeding from the May 2003 
altercation, to include the development of new psychiatric 
symptoms or exacerbation of existing symptoms, did not occur 
during or as a result of a period of qualifying service.  
Consequently, service connection for PTSD is not warranted.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, this law also provides 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a); 38 C.F.R. § § 3.159(a)-(c).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in November 2003.  That letter 
advised the veteran of what information and evidence was 
needed to substantiate the claim decided herein and of her 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  This letter also, 
essentially, told the claimant to provide any relevant 
evidence in her possession.  In addition, by virtue of the 
rating decision on appeal and the statement of the case 
(SOC), she was provided with specific information as to why 
her particular claims were being denied, and of the evidence 
that was lacking.  .She was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the SOC.  The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
service personnel records are in the file.  The file contains 
post-service private and VA treatment records.  The claimant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to her claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, however, there is no reasonable possibility 
that an examination would aid in substantiating the veteran's 
claim of entitlement to service connection for PTSD as the 
altercation described above occurred during a period of 
INACDUTRA and not as a result of an incident that occurred 
during any period of the her active duty or active duty for 
training.  Therefore, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i).

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to service 
connection for vertigo or a disability manifested by 
dizziness, a review of the record discloses a need for 
further evidentiary development in this case.

The veteran contends that she suffers from vertigo as a 
result of her military service.  The veteran testified in 
November 2005 that she began experiencing problems with 
dizziness as soon as she landed in Turkey in the summer of 
1991.  

The record contains a medical record from Incirlik AB in 
Turkey dated June 25, 2001 in which the veteran complained of 
dizziness since arriving on June 22, 2001.  The assessment 
was probable labyrinthitis, possibly secondary to Ambien but 
that it was doubtful that this was the etiology as the 
veteran had taken to medication for three years.  

The record also contains a medical record dated November 1, 
2001 which indicates "vertigo - 2001 - (6-8 weeks in June, 
completely resolved)" and a Dental Patient Medical History 
dated November 4, 2001 in which the veteran circled fainting 
or dizzy spells and the dentist's comment, "Dizzy when 
sick."

In an October 2005 audiology report, vertigo since 2001 for a 
short-time everyday was reported.  A handwritten note on a 
prescription sheet for Dr. RH, dated October 24, 2005 stated, 
"To whom it may concern:  Hx of vertigo since 11/21/01.  As 
of this date, 10/24/05, [patient] complains of vertigo.  
Physical exam duplicates symptoms of objective vertigo.  
Further evaluation is needed."   

Associated with the claims folder is a National Guard Bureau 
Report of Separation and Record of Service which indicates 
date of enlistment September 10, 1999 and effective date 
October 15, 2003 and two DD214s showing active duty from 
August 31, 1983 to December 5, 1983 and from December 20, 
1990 to May 15, 1991.  Also included is the Air National 
Guard/US Air Force Reserve Point Credit Summary showing 
active duty points and inactive duty training points earned.  
However, this document does not indicate the specific dates 
that these points were earned.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Appropriate sources with the Air 
National Guard should be contacted to 
obtain verification of the exact dates of 
all the veteran's periods of ACDUTRA and 
INACDUTRA as a member of the Air National 
Guard.  In particular, efforts must be 
undertaken to determine to the status of 
the veteran, and the exact dates of her 
assignment during 2001, to include any 
service while stationed in Turkey.  If 
necessary, the National Personnel Records 
Center and the Kansas Adjutant General 
should be separately contacted to obtain 
the exact dates and status of the 
claimant during all periods of ACDUTRA, 
INACDUTRA, or other service while a 
member of Air National Guard.

2.  When the above development is 
complete, the appellant should then be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of her problems with 
dizziness.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should specifically indicate 
whether the veteran actually has a 
disability manifested by vertigo or 
dizziness, and if so, whether it is at 
least as likely as not that any such 
disability had its onset during any 
period of military service.   

3.  The case should then be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


